            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 1 of 34




                        THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA

                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )       Civil Action No.
               v.                                   )
                                                    )
CHURCHILL DOWNS LOUISIANA                           )       Judge
HORSERACING COMPANY, LLC                            )
d/b/a FAIR GROUNDS                                  )
RACE COURSE AND SLOTS,                              )
                                                    )
                              Defendant.            )
                                                    )

                                         COMPLAINT

       The United States of America (“United States”), by the authority of the Attorney General

of the United States and through the undersigned attorneys, acting at the request and on behalf of

the Administrator of the United States Environmental Protection Agency (the “EPA”), files this

Complaint and alleges as follows:

                                 NATURE OF THIS ACTION

               This is a civil action brought under Section 309 of the Clean Water Act (the

“Act”), 33 U.S.C. § 1319, against Churchill Downs Louisiana Horseracing Company, LLC d/b/a

Fair Grounds Race Course and Slots (“Churchill Downs”) for: (1) discharging process

wastewater from three outfalls at Churchill Downs’ horse-racing and stabling facility known as

the “Fair Grounds Race Course” in New Orleans, Louisiana (the “Facility”), a concentrated

animal feeding operation (“CAFO”), into the municipal separate storm sewer system operated by

the Sewerage and Water Board of New Orleans (“SWBNO”), and referred to herein as the

“SWBNO MS4,” and other receiving waters other than during qualifying rain events, in violation



                                                1
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 2 of 34




of the terms and conditions of the National Pollutant Discharge Elimination System (“NPDES”)

permit issued to Churchill Downs under Section 402 of the Act, 33 U.S.C. § 1342 (the “Permit”);

(2) failing to comply with nutrient management plan practices and requirements at the Facility,

in violation of the terms and conditions of the Permit; (3) failing to timely submit discharge

monitoring reports (“DMRs”), in violation of the terms and conditions of the Permit; (4) failing

to fully and completely report discharges of process wastewater from the production area at the

Facility, including, for each discharge, the date of discovery, duration of, and approximate

volume of the discharge, in violation of the terms and conditions of the Permit; and (5) failing to

monitor and report all pollutants, in violation of the terms and conditions of the Permit.

                The United States seeks injunctive relief and civil penalties under Section 309(b)

and (d) of the Act, 33 U.S.C. § 1319(b) and (d).

                                  JURISDICTION AND VENUE

                This Court has jurisdiction over the subject matter of this action pursuant to

Section 309(b) of the Act, 33 U.S.C. § 1319(b), and under 28 U.S.C. §§ 1331, 1345, and 1355.

This Court has personal jurisdiction over Churchill Downs, which does business in the State of

Louisiana and in this judicial district.

                Authority to bring this action is vested in the United States Department of Justice,

on behalf of the EPA, pursuant to Sections 309 and 506 of the Act, 33 U.S.C. §§ 1319 and 1366,

and under 28 U.S.C. §§ 516 and 519.

                Venue is proper in the Eastern District of Louisiana pursuant to Section 309(b) of

the Act, 33 U.S.C. § 1319(b), and under 28 U.S.C. § 1391(b) and (c) and 1395(a), because

Churchill Downs does business in this judicial district and the violations alleged in this

Complaint occurred and are occurring at the Facility, which is located in this judicial district.



                                                   2
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 3 of 34




                                            NOTICE

               Notice of the commencement of this action was given to the Louisiana

Department of Environmental Quality (the “LDEQ”) pursuant to Section 309(b) of the Clean

Water Act, 33 U.S.C. § 1319(b).

                                         DEFENDANT

               Churchill Downs is a limited liability company organized and existing under the

laws of the State of Louisiana.

               Churchill Downs is, and was at all times relevant to this Complaint, a person

within the meaning Section 502(5) of the Act, 33 U.S.C. § 1362(5).

               Churchill Downs is, and was at all times relevant to this Complaint, the owner and

operator of the Facility.

                    STATUTORY AND REGULATORY BACKGROUND

       A.      The Clean Water Act and the NPDES Permit Program

               The objectives of the Act are to restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters. 33 U.S.C. § 1251(a).

               To accomplish these goals, Section 301(a) of the Act, 33 U.S.C. § 1311(a),

prohibits the “discharge of any pollutant by any person” from a point source to waters of the

United States except, as applicable here, in compliance with a NPDES permit issued pursuant to

Section 402 of the Act, 33 U.S.C. § 1342.

               CAFOs are point sources of pollution that are subject to NPDES permitting

requirements and must not discharge pollutants unless the discharge is authorized by a NPDES

permit. 33 U.S.C. §§ 1311(a) and 1362(14); see 40 C.F.R. § 122.23(a) and (d). In order to obtain

authorization under a NPDES permit, the CAFO owner must either apply for an individual



                                                3
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 4 of 34




NPDES permit or submit a notice of intent for coverage under a NPDES general permit. 40

C.F.R. § 122.23(d)(1).

              Section 402(b) of the Act, 33 U.S.C. § 1342(b), authorizes each state to

administer its own NPDES permit program under state law if the state program has been

approved by the Administrator of the EPA. The State of Louisiana has been authorized by the

EPA to administer its NPDES program since August 1996. 61 Fed. Reg. 47932 (September 11,

1996). The LDEQ administers the NPDES permit program through the Louisiana Pollutant

Discharge Elimination System (“LPDES”) permit program.

              When a State is authorized to administer the NPDES permit program pursuant to

Section 402(b) of the Act, 33 U.S.C. § 1342(b), the EPA retains the authority, concurrent with

the authorized state, to enforce state-issued NPDES permits under Section 309(a)(3) of the Act,

33 U.S.C. § 1319(a)(3). 33 U.S.C. § 1342(i).

              Under Section 309(b) of the Act, 33 U.S.C. § 1319(b), NPDES or LPDES permit

noncompliance may result in the commencement of a civil action.

       B.     The LPDES Permit Program

              LDEQ’s general LPDES program requirements, which apply to facilities covered

by LPDES permits, are set forth in Title 33 of the Louisiana Administrative Code (“LAC”) at

Part IX (Water Quality), Subpart 2, Chapter 23. LAC 33:IX.2301.

              Additional conditions apply to specified categories of the LPDES permits,

including LPDES permits issued to CAFOs. LAC 33:IX:2703. As relevant to this Complaint, a

“CAFO” is defined for purposes of the LPDES program as, inter alia, an animal feeding

operation (“AFO”) that meets certain “Large CAFO” or “Medium CAFO” size thresholds, which

are specific to the number and types of animals stabled or confined. LAC 33:IX:2505.B.



                                                4
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 5 of 34




               As relevant to this Complaint, an “AFO” is defined as “ a lot or facility . . . where

the following conditions are met: (a) animals . . . have been, are, or will be stabled or confined

and fed or maintained for a total of 45 days or more in any 12-month period; and (b) crops,

vegetation, forage growth, or post-harvest residues are not sustained in the normal growing

season over any portion of the lot or facility.” LAC 33:IX:2505.B.

               A horse AFO is defined as a “Large CAFO” when it “stables or confines as many

or more than . . . 500 horses.” LAC 33:IX:2505.B.

               As relevant to this Complaint, CAFOs are also subject to special LPDES program

requirements, which are set forth in LAC 33:IX:2505, including the requirement to seek

coverage under an LPDES permit if the CAFO discharges pollutants to Waters of the State. LAC

33:IX:2505.D.1; see also LAC 33:IX:2501.A.1. and LAC 33:IX:2313 (defining terms).

               In order for a CAFO to obtain authorization under an LPDES permit, “the CAFO

owner or operator shall either apply for an individual LPDES permit or submit a notice of intent

for coverage under an LPDES general permit.” LAC 33:IX.2505.D.1.

       C.      The Facility’s LPDES Permit

               Churchill Downs applied for and was issued an LPDES permit by the State of

Louisiana, through the LDEQ, on January 6, 2012, with an effective date of February 1, 2012,

LPDES Permit No. LA0115282, AI No. 14428 (the “Permit”).

               The Permit was set to expire five years after its effective date, but it remains

effective, pursuant to LAC 33:IX:2321, because it was administratively continued upon the

LDEQ’s receipt of the Churchill Downs’ August 4, 2016, LPDES Renewal Application for

Permit No. LA0115282, which remains pending with the LDEQ.




                                                  5
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 6 of 34




               The Permit (on the issuing page signed by the LDEQ issuing authority) authorizes

Churchill Downs to discharge from the Facility to specified receiving waters only in accordance

with the effluent limitation requirements, monitoring requirements, record-keeping requirements,

narrative requirements, standard conditions, and other specific requirements of the Permit.

           (1) General Incorporation of all LPDES Permit Requirements into the Permit

               The Permit (in Part III, “Standard Conditions for LPDES Permits,” Section A

(General Conditions)) cites the provisions of LAC 33:IX.2701 and incorporates either expressly

or by reference all conditions and requirements for LPDES permits as set forth by the Louisiana

Environmental Quality Act (the “LEQA”), as amended, LSA-R.S. 30:2001 et seq., and all

applicable regulations.

               The applicable state regulations incorporated into the Permit are codified at Title

33, Part IX of the LAC and are designed to protect the environment and provide a program for

issuing permits as necessary to assure compliance with applicable federal and state laws. 33

LAC:IX.101–7399. See La. R.S. 30:2011(A) and (D). The Permit (in “Other Conditions,”

Section C) incorporates definitions pertaining to CAFOs as set forth by both the LDEQ, at LAC

33:IX.2705, and the EPA, at 40 C.F.R. § 412.12, as applicable.

               In accordance with LAC 33:IX.2701.A, as incorporated into the Permit, Churchill

Downs, as the LPDES permittee, has the duty to comply with all conditions and limitations in the

Permit, and any Permit noncompliance constitutes a violation of the Act (and the LEQA) and is

grounds for an enforcement action; for permit termination, revocation and reissuance, or

modification; or denial of a permit renewal application. See also 33 U.S.C. § 1319(b) (providing

federal authority for civil enforcement of LPDES permit violations under the Act).




                                                 6
               Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 7 of 34




           (2) Limitation on Discharges

                The Permit allows the Facility to discharge process wastewater to SWBNO MS4

through three Outfalls, designated Outfall 001, Outfall 002, and Outfall 003, only as described

below.

                Specifically, the Effluent Limitations and Monitoring Requirements section of the

Permit allows the Facility to “discharge, during a qualifying rain event, [] non-contact storm

water commingled with horse wash down water” from the three permitted outfalls to designated

receiving waters. The Permit (on the issuing page signed by the LDEQ issuing authority)

designates the receiving waters as the storm drains of the SWBNO MS4, “thence to Florida

Canal (Drainage Pump Station #3), thence to London Avenue Canal Outfall, thence to Lake

Pontchartrain.” The Permit (in “Other Conditions,” Par. F (25-Year, 24-Hour Precipitation

Event)) specifies that a qualifying rain event for the Permit is a 25-year/24-hour precipitation

event, which is an event of approximately 10 inches of rainfall in a 24-hour period.

                As used in the LPDES permit program, the conditions of which are incorporated

into the Permit, the term “discharge” when used without qualification means the “discharge of a

pollutant,” which means, “any addition of any pollutant or combination of pollutants to [W]aters

of the [S]tate from any point source . . . includ[ing] additions of pollutants into [W]aters of the

[S]tate from: surface runoff which is collected or channeled by man; [and] discharges through

pipes, sewers, or other conveyances owned by a state, municipality, or other person which do not

lead to a treatment works . . . .” LAC 33:IX.2313.A (defining “discharge” and “discharge of a

pollutant”).




                                                  7
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 8 of 34




                As used in the LPDES permit program, the conditions of which are incorporated

into the Permit, the term “pollutant” includes “biological materials . . . sand . . . and agricultural

waste discharged into water.” LAC 33:IX.2313.A.

                The Permit (in Section F, “Definitions”) defines the term “Waters of the State” as

“for the purposes of the Louisiana Pollutant Discharge Elimination System, all surface waters

within the state of Louisiana and, on the coastline of Louisiana and the Gulf of Mexico, all

surface waters extending there from three miles into the Gulf of Mexico. For purposes of the

Louisiana Pollutant Discharge Elimination System, this includes all surface waters which are

subject to the ebb and flow of the tide, lakes, rivers, streams (including intermittent streams),

mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural

ponds, impoundments of waters within the state of Louisiana otherwise defined as ‘waters of the

United States’ in 40 C.F.R. 122.2, and tributaries of all such waters. ‘Waters of the [S]tate’ does

not include waste treatment systems, including treatment ponds or lagoons designed to meet the

requirements of the Clean Water Act, 33 U.S.C. 1251 et seq.”

                As used in the LPDES permit program, the conditions of which are incorporated

into the Permit, the term “point source” is defined to include CAFOs. LAC 33:IX.2313.A.

                The Permit does not authorize any discharge of pollutants from the Facility to the

SWBNO MS4 during dry weather or during a rainfall event less than 10 inches in a 24-hour

period.

            (3) Nutrient Management Plan Conditions

                In accordance with LAC 33:IX.2701.D, as incorporated into the Permit, Churchill

Downs, as the LPDES permittee, has the duty to, at all times, properly operate and maintain all




                                                   8
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 9 of 34




facilities and systems of treatment and control (and related appurtenances) which are installed or

used by the permittee to achieve compliance with the conditions of the Permit.

               The Permit (in “Other Conditions,” Par. H (Nutrient Management Plan))

specifically requires Churchill Downs to have and implement a Nutrient Management Plan

(“NMP”) that complies with the requirements of LAC 33:IX.2703.E.

                   a. Best Management Practices to Meet CAFO Limitation on Discharges

               LAC 33:IX.2703.E.1 requires a CAFO’s NMP to contain best management

practices (“BMPs”) necessary to, inter alia, meet the applicable effluent limitations and

standards for CAFOs specified in 40 C.F.R. Part 412.

               As used in the LPDES permit program, the conditions of which are incorporated

into the Permit, the term “BMPs” is defined as “schedules of activities, prohibitions of practices,

maintenance procedures, and other management practices to prevent or reduce the pollution of

Waters of the State. BMPs also include treatment requirements, operating procedures, and

practices to control plant site runoff, spillage or leaks, sludge or waste disposal or drainage from

raw material storage.” LAC 33:IX.2313.A.

               40 C.F.R. Part 412 contains effluent limitations and standards that apply to

discharges resulting from CAFOs. See 40 C.F.R. § 412.1. The term “CAFO,” as used by 40

C.F.R. Part 412, is defined by the EPA in 40 C.F.R. § 122.23, which are the EPA’s revised rules,

promulgated in 2012, for NPDES permit regulation for CAFO operations. 40 C.F.R. §

412.12(b). See 77 Fed. Reg. 44494 (July 30, 2012).

               As relevant to this Complaint, the EPA defines a “CAFO,” using the same

definition as LDEQ, as alleged above in Paragraph 17; the EPA defines an “AFO” using the

same definition as LDEQ, as alleged above in Paragraph 18; and the EPA uses the same size



                                                  9
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 10 of 34




threshold of 500 horses or more for a horse AFO to be considered a “Large CAFO,” as alleged

above in Paragraph 19. 40 C.F.R. § 122.23.

               40 C.F.R. Part 412, Subpart A, sets forth effluent limitations that specifically

apply to, inter alia, discharges resulting from production areas at horse CAFOs that qualify as

Large CAFOs. 40 C.F.R. § 412.10.

               The term “production area” is defined by the effluent limitation applicable to

large horse CAFOs as “that part of an AFO that includes the animal confinement area, the

manure storage area, the raw materials storage area, and the waste containment areas.” 40 C.F.R.

§ 412.2(h). Specifically, “the animal confinement area includes but is not limited to, open lots

… stall barns, free stall barns, walkers, animal walkways, and stables[;] [t]he manure storage

area includes but is not limited to … storage sheds, stockpiles … static piles, and composting

piles[;] [t]he raw materials storage area includes but is not limited to . . . bedding materials[;]

[and] [t]he waste containment area includes but is not limited to … areas within berms and

diversions which separate uncontaminated storm water.” Id.

               As relevant to this Complaint, the effluent limitation attainable by the application

of best available technology economically available (BAT) that applies to large horse CAFOs is

a “zero discharge” limitation with an explicit, limited exception. 40 C.F.R. § 412.13(a).

Specifically, “there shall be no discharge of process waste water pollutants into U.S. waters,”

except that discharges are permissible “whenever rainfall events cause an overflow of process

wastewater from a facility designed, constructed, operated, and maintained to contain all

process-generated wastewaters plus the runoff from a 25-year, 24-hour rainfall event at the

location of the [CAFO].” 40 C.F.R. § 412.13.




                                                  10
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 11 of 34




               Under 40 C.F.R. § 412.2 (General Definitions), the general definitions and

abbreviations at 40 C.F.R. Part 401 apply to the requirements of 40 C.F. R Part 412.

               The term “discharge of pollutant(s)” as used by the effluent limitation applicable

to large horse CAFOs means, inter alia, “the addition of any pollutant to navigable waters from

any point source.” 40 C.F.R. § 412.2(a); 40 C.F.R. § 401.11(h).

               The term “process waste water pollutants” as used by the effluent limitation

applicable to large horse CAFOs means “pollutants present in process waste water.” 40 C.F.R. §

412.2(a); 40 C.F.R. § 401.11(r).

               The term “pollutant” as used by the effluent limitation applicable to large horse

CAFOs means, inter alia, “biological materials . . . and agricultural waste discharged into

water.” 40 C.F.R. § 412.2(a); 40 C.F.R. § 401.11(f).

               The term “process wastewater” as used by the effluent limitation applicable to

large horse CAFOs means “water directly or indirectly used in the operation of the CAFO for

any or all of the following: . . . washing, cleaning or flushing pens, barns, manure pits, or other

CAFO facilities; . . . washing[ ] or spray cooling of animals; or dust control. Process wastewater

also includes any water which comes into contact with any raw materials, products, or

byproducts including manure . . . feed . . . or bedding.” 40 C.F.R. § 412.2(d); cf. 40 C.F.R. §§

401.11(q) (defining “process waste water” generally for all sources subject to effluent

guidelines) and 40 C.F.R. § 401.10 (directing that the specialized definition of “process

wastewater” for the horse CAFO point source category in 40 C.F.R. Part 412 controls in the

event of a conflict with a definition under 40 C.F.R. Part 401).

               The term “navigable waters” as used by the effluent limitation applicable to large

horse CAFOs means “waters of the United States, including the territorial seas,” which has been



                                                 11
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 12 of 34




further defined by the effluent limitation as, inter alia, “all waters which are currently used, were

used in the past, or may be susceptible to use in interstate or foreign commerce, including all

waters which are subject to the ebb and flow of the tide” and “all impoundments” of such waters

and “tributaries” to such waters. 40 C.F.R. § 412.2(a); 40 C.F.R. § 401.11(l) (1993).

                    b. BMPs to Meet Other NMP Requirements

                The Permit, incorporating by reference the requirements of LAC 33:IX.2703.E.1,

as alleged above in Paragraph 36, also requires Churchill Downs to implement an NMP that

contains BMPs necessary to, inter alia,: “(a) ensure adequate storage of manure . . . and process

wastewater, including procedures to ensure proper operation and maintenance of the storage

facilities; . . . (c) ensure that clean water is diverted, as appropriate, from the production area; . . .

(e) ensure that chemicals and other contaminants handled on-site are not disposed of in any . . .

process wastewater, or storm water storage and treatment system that is not specifically designed

to treat such chemicals or other contaminants; (f) identify appropriate site-specific conservation

practices to be implemented, including as appropriate, buffers or equivalent practices, to control

runoff of pollutants . . .; (g) identify protocols for appropriate testing of manure . . . [and] process

wastewater . . .; [and] (i) identify specific records that will be maintained to document the

implementation and management of the minimum [NMP] elements [required by LAC

33:IX.2703.E.1(a)-(h)].”

                As relevant to this Complaint, the LDEQ defines a CAFO’s “production area”

using the same definition as the EPA, as alleged above in Paragraph 42, and the LDEQ defines

“process wastewater” using nearly the same definition as the EPA, as alleged above in Paragraph

48 (substituting the word “AFO” for “CAFO” as used by the EPA definition). LAC

33:IX.2505.B.



                                                   12
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 13 of 34




                     c. Other NMP Requirements

               The Permit, incorporating by reference the requirements of LAC 33:IX.2703.E.2,

as alleged above in Paragraph 36, also requires Churchill Downs to comply with specific

recordkeeping requirements for CAFOs, including that Churchill Downs maintains a copy of the

Facility’s site-specific NMP on-site.

               The Permit, incorporating by reference the requirements of LAC 33:IX.2703.E.4,

as alleged above in Paragraph 36, also requires Churchill Downs to submit an annual report to

the state permitting authority that includes, inter alia: information on the number and type of

animals at the Facility; the total estimated amount of, inter alia, manure and process wastewater

generated by the Facility in the previous 12 months; the total estimated amount of, inter alia,

manure and process wastewater transferred by the Facility to another person in the previous 12

months; and a summary of all, inter alia, manure and process wastewater discharges from the

production area that have occurred in the previous 12 months, including, for each discharge, the

date time, and approximate volume.

               The Permit, incorporating by reference the requirements of LAC 33:IX.2703.E.5,

as alleged above in Paragraph 36, also requires Churchill Downs to comply with the terms of its

site-specific NMP.

               Additionally, the Permit (in “Other Conditions,” Par. L (Compliance with

Nutrient Management Plan)) directly requires compliance with the Facility’s site-specific NMP

and further directs that the NMP must include all applicable conditions stated in LAC

33:IX.2703.E.5 (alleged above in Paragraph 54).

               Additionally, the Permit (in “Other Conditions,” Par. H (Nutrient Management

Plan)) directly requires Churchill Downs to have an NMP that includes the following site-



                                                13
             Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 14 of 34




specific requirements for the Facility: (a) there must be adequate storage and disposal of manure,

bedding, and process wastewater to assure there is no contact with storm water runoff; (b)

interceptor pits must be operated and maintained to assure that process wastewater is routed to

the City of New Orleans publicly owned treatment works; (c) the Facility must utilize and

document all BMPs at the Facility necessary to segregate waste from storm water; and (d) the

Facility must submit annual reports containing complete summaries and schedules of the above

practices.

             (4) Submission of Discharge Monitoring Reports

                In accordance with LAC 33:IX.2701.L.4, as incorporated into the Permit,

Churchill Downs, as the LPDES permittee, has the duty to report monitoring results of

wastewater or effluent monitoring on a DMR at the intervals specified in the Permit.

                The Permit (in “Submittal/Action Requirements,” Condition S-1, and “Narrative

Requirements,” Condition T-1, respectively for each Outfall) requires Churchill Downs to

prepare and submit a Quarterly DMR for each Outfall by: April 28 for monitoring in the months

of January, February, and March; July 28 for monitoring in the months of April, May, and June;

October 28 for monitoring in the months of July, August, and September; and January 28th, for

monitoring in the months of October, November, and December.

                Additionally, the Permit (in “Narrative Requirements,” Condition T-1,

respectively for each Outfall) requires Churchill Downs to report in each DMR, for each Outfall,

all discharges at any of the monitoring outfall(s) that occurred during the reporting period, or, if

no such discharges occurred, to mark a pre-designated “no discharge” box on the DMR form.




                                                 14
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 15 of 34




            (5) Annual Reporting Requirements

               The Permit (in “Other Conditions,” Par. K (Annual Reporting)) requires Churchill

Downs to submit annual reports to the LDEQ containing the information described in LAC

33:1X.2703.E.4. LAC 33:1X.2703.E.4(f) requires each annual report to include, inter alia, “a

summary of all manure, litter, and process wastewater discharges from the production area that

have occurred in the previous 12 months, including date, time, and approximate volume.”

            (6) Pollutant Monitoring and Reporting Requirements

               The Permit (in “Effluent Limitations and Monitoring Requirements,” respectively

for each Outfall) requires Churchill Downs to monitor discharges from the Facility for specified

pollutant parameters, including but not limited to fecal coliform, and to comply with listed

discharge limitations and monitoring requirements for each parameter.

               The Permit (in “Narrative Requirements,” as applicable to the entire Facility,

Condition T-1) requires Churchill Downs to report violations of daily maximum limitations for

pollutants such as, inter alia, fecal coliform. Additionally, the Permit (in “Narrative

Requirements,” Condition T-1, respectively for each Outfall) requires Churchill Downs to report

in each DMR, for each Outfall, inter alia, discharges of fecal coliform.

       D.      The Facility’s Site-Specific NMP

               On September 27, 2013, Churchill Downs submitted to the LDEQ an NMP and

designated it as the Facility’s “2012 Nutrient Management Plan (NMP) and Best Management

Practices (BMP)” (“the Facility’s NMP”). The Facility’s NMP remains applicable as of the date

of this Complaint.

               Section 1 of the Facility’s NMP describes manure and waste handling practices,

in particular: subsection (A) sets forth manure storage requirements, including the required use



                                                 15
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 16 of 34




of dumpsters for manure and related waste; subsections (B) and (C) set forth disposal, removal,

and composting requirements for manure and bedding; and subsection (D) sets forth process

wastewater isolation requirements, including the Facility’s obligation to transfer such wastewater

to the City of New Orleans’ municipal sanitary sewer system, operated by the SWBNO (the

“SWBNO Sanitary Sewer”).

               Section 2 of the Facility’s NMP describes interceptor pit practices, in particular:

subsections (E) and (F) set forth operation and maintenance requirements, including weekly

servicing of the pits by a contractor and removal of sand/sludge debris from the pit during

servicing; subsection (G) sets forth storm water discharge requirements, including sampling

during rain events and monitoring rainfall amounts in 24-hour increments; and subsection (H)

sets forth washing machine operation requirements, including that washing machines are

provided with discharge hook ups that flow directly into the SWBNO Sanitary Sewer.

               Section 3 of the Facility’s NMP describes additional BMPs, in particular:

subsection (I) sets forth dumpster content removal practices, to be performed by contracted

commercial disposal and composting companies, and twice-daily emptying of trash containers;

subsection (J) sets forth sand pit removal and recordkeeping practices, to be performed by a

contractor; subsection (K) sets forth notification practices for warning and instructing horse

trainers about BMPs; and subsections (L) and (M) set forth practices for monitoring the Facility

for improper discharges of horse wash water or other NMP violations, recording discovered

violations, notifying the violator of the discovered violations, and taking enforcement action

against violators.




                                                16
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 17 of 34




       E.        CWA Enforcement Provisions

                 Section 309(b) of the Act, 33 U.S.C. § 1319(b), authorizes civil actions for

“appropriate relief, including a permanent or temporary injunction” for any violation of, inter

alia, any permit condition or limitation in a permit issued under Section 402 of the Act, 33

U.S.C. § 1342.

                 Pursuant to Section 309(d) of the Act, 33 U.S.C. § 1319(d), and the Federal Civil

Penalties Inflation Adjustment Act of 1990, 28 U.S.C. § 2461 note, as amended by the Debt

Collection Improvement Act of 1996, 31 U.S.C. § 3701 note, and the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, Bipartisan Budget Act of 2015, Pub. L.

No. 114-74, Section 701, 129 Stat. 584, 599-60, any person who violates, inter alia, any permit

condition or limitation in a permit issued under Section 402 of the Act, 33 U.S.C. § 1342, is also

subject to civil penalties not to exceed $37,500 per day for each violation that occurred between

January 12, 2009 and November 2, 2015, and $54,833 per day for each violation occurring on or

after November 2, 2015, and assessed on or after February 6, 2019. 84 Fed. Reg. 2056 (February

6, 2019) (EPA Civil Monetary Penalty Inflation Adjustment Rule) and 84 Fed. Reg. 5955

(February 25, 2019) (Correction). See also 40 C.F.R. § 19.4.

                                   GENERAL ALLEGATIONS

                 The Facility is located on approximately 145 acres at 1751 Gentilly Boulevard,

New Orleans, New Orleans Parrish, Louisiana. The Facility is located in downtown New Orleans

and surrounded by residential neighborhoods.

                 The Facility is one of Louisiana’s oldest commercial horse racetracks. It is

utilized as a thoroughbred and quarter horse racetrack for approximately seven to eight months

every year. The Facility includes a one-mile dirt racetrack and a 7/8-mile turf racetrack, the



                                                  17
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 18 of 34




infield area, the grandstand, the casino, and associated parking areas. The Facility also includes

an area of approximately 38.8 acres (the “Production Area”) that contains stables, horse stall

barns and receiving barns, horse wash racks, horse walkways, horse walkers, manure storage

areas (including dumpsters used for manure and waste bedding), and storage areas for raw

materials. The Production Area is a “production area,” as that term is used in the Permit and the

applicable EPA and LDEQ regulations.

               The Facility hosts two major racing meets each year. The Quarter Horse Meet,

which is typically four to six weeks long and traditionally begins in late July or early August, and

the Thoroughbred Meet, which is typically four months long and traditionally begins in

November. Horses arrive on site and are stabled at the Facility three to four weeks before a meet

and remain on site until two to three weeks after the meet’s conclusion.

               At all times relevant to this Complaint, the Facility stabled or confined over 500

horses for at least 45 days during a 12-month period. The Facility’s full capacity to house horses

under roof is 2000. During the 2017 meets, the Facility stabled up to 1,879 horses. The Facility

operated, and continues to operate, as a Large CAFO, as that term is used in the Permit and the

applicable EPA and LDEQ regulations.

       A. Process Wastewater Discharges

               The Facility generates “process wastewater,” as that term is used in the Permit

and the applicable EPA and LDEQ regulations, from the Production Area, including: (a) horse

wash rack water; (b) hose-down water and washing machine water; and (c) contaminated storm

water. Horse wash rack water is water that is directly or indirectly used in the operation of the

Facility for washing horses and is generated when the animals are cleaned with soap or water to

remove manure, bedding, or other debris or to cool the animals. Hose-down water and washing



                                                18
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 19 of 34




machine water are water directly or indirectly used in the operation of the Facility for,

respectively, spraying surfaces for dust control or to wash, clean, or flush barns, dumpster areas,

or other CAFO equipment, and washing items used on the horses, e.g., bandages or wraps, in on-

site machines to remove waste or biological material. Contaminated storm water is water

generated when rain water directly or indirectly falls upon the Production Area and comes into

contact with exposed raw materials, products, or byproducts, including manure, feed, or waste

bedding, in unprotected animal confinement areas, manure storage areas, raw materials storage

areas, or waste containment areas.

               The process wastewater generated by the Facility contains manure, urine, horse

wash water, and other “biological materials” that are “pollutants” as those terms are used in the

Permit and the applicable EPA and LDEQ regulations. Additionally, the process wastewater

generated by the Facility contains nitrate, phosphorus, and fecal coliform, and is "agricultural

waste," which is a "pollutant," as those terms are used in the Permit and the applicable EPA and

LDEQ regulations.

               The Facility does not have a retention structure or lagoon designed to hold

process wastewater generated in the Production Area. Process wastewater from the Production

Area drains into manholes and a system of underground pipes within the Facility. The untreated

process wastewater flows through the Facility drainage system and exits the Facility at Outfalls

001, 002, and 003.

               Outfall 001 is located near the northwest corner of the Production Area, adjacent

to a barn currently or formerly designated as Barn 41. At all times relevant to this Complaint,

Outfall 001 has been equipped with a weir that creates a “catch basin” inside the drainage

infrastructure within the outfall’s wet well. This weir allows for water storage or holding



                                                 19
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 20 of 34




capacity within the catch basin and within the pipes leading to the catch basin. A 1-horsepower

pump is located on the upstream side of the weir structure, which allows Churchill Downs to

transfer waters from the drainage infrastructure to the SWBNO Sanitary Sewer under normal

operating conditions. However, when the pump is inoperable or during particular rain events,

depending on the amount and intensity of the rainfall, flows overcome the pumping and storage

capacity of the catch basin and waters from the Outfall 001 drainage infrastructure overflow into

the SWBNO MS4.

               Outfall 002 is located at the northern edge of the Production Area near Belfort and

Lopez Streets. Since at least January 2016 and continuing through the date of this Complaint,

Outfall 002 has been equipped with: (a) a wet well, (b) a screen manhole, and (c) a gate valve, all

of which connect to a 36” storm water line that runs north from the wet well, through the screen

manhole and gate valve and then to a Storm Sewer Manhole (“the Belfort Street SSMH”) located

just outside the boundary of the Facility on Belfort Street near the intersection of Lopez Street.

Outfall 002’s wet well receives inflows from, at a minimum, the Production Area and stores the

received water inside a holding area that connects with, and - when it is full - gains additional

holding capacity from, the drainage infrastructure within the Production Area and the

infrastructure within the outfall (i.e. the 36” connecting line and screen manhole south of the gate

valve). Outfall 002’s screen manhole also receives separate inflows from the Production Area

near west Belfort Street by way of drainage infrastructure that does not directly connect to the

outfall’s wet well. The wet well is equipped with a 1-horsepower pump and a 5-horse power

pump, and Outfall 002’s screen manhole is equipped with a 3-horespower pump, each of which

connect to separate inlets to the SWBNO Sanitary Sewer. Under normal operating conditions

when the gate valve is closed, these three outfall pumps operate to allow Churchill Downs to



                                                 20
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 21 of 34




transfer process wastewater from Outfall 002’s wet well holding capacity into the SWBNO

Sanitary Sewer. An actuator controls the open or closed positioning of the gate valve. The

actuator is programmed to open the gate valve when rainfall data from a nearby weather station

indicates a rain event of 0.48 inches or more and the wastewater level within the outfall’s wet

well (including connected Production Area drainage infrastructure and outfall infrastructure) has

risen to a pre-set programmed threshold level. Outfall 002 has a fourth pump, a 35-horsepower

pump, that is located inside the wet well and operates only when the gate valve is open to

transfer flows from the Outfall 002 wet well and screen manhole drainage infrastructure through

the 36” connecting line and into the Belfort Street SSMH, from where the flows exit the Belfort

Street SSMH through an outlet that enters the SWBNO MS4.

               Prior to the configuration of Outfall 002 as alleged above in Paragraph 77, Outfall

002 had several different configurations that did not include a gate valve, some of which

included the use of different plugs and pumps. During the various previous configurations of

Outfall 002, and at all times relevant to this Complaint, under normal operating conditions flows

from the Outfall 002 wet well were directed to the SWBNO Sanitary Sewer by one or more

pumps, but under certain conditions flows from the Outfall 002 wet well entered into the MS4.

               Outfall 003 is located at the southwestern side of the Production Area, adjacent to

the barn currently or formerly designated at Barn 28. At all times relevant to this Complaint,

Outfall 003 has been equipped with a sump which creates a “catch basin” inside the drainage

infrastructure within the Production Area. This sump allows for some water storage or holding

capacity within the catch basin and within the pipes leading to the catch basin. A pump is located

in the sump which allows the Facility to transfer waters from the drainage infrastructure into the

SWBNO Sanitary Sewer under normal operating conditions. However, if the pump is inoperable



                                                21
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 22 of 34




or during particular rain events, depending on the amount and intensity of the rainfall event,

flows overcome the pumping and storage capacity of the catch basin, and waters from the Outfall

001 drainage infrastructure overflow into the SWBNO MS4.

               Within the SWBNO MS4, Drainage Pump Station #3 pumps waters into the

London Avenue Canal, which flows into Lake Pontchartrain. Discharges at Drainage Pump

Station #3 also flow through the Florida Canal and the Inner Harbor Navigational Canal to the

Mississippi River. Lake Pontchartrain and the Mississippi River flow to the Gulf of Mexico.

Lake Pontchartrain, the Mississippi River and the Gulf of Mexico are navigable waters within

the meaning of 40 C.F.R. § 401.11(l) (1993) and 40 C.F.R. § 412.2(a), as used in the effluent

limitation applicable to large horse CAFOs at 40 C.F.R. § 412.13, and are Waters of the State

within the meaning of the LPDES permit program, the conditions of which are incorporated into

the Permit, as used in the Effluent Limitations and Monitoring Requirements section of the

Permit.

               The flow of process wastewater from any of the Facility’s outfalls into the

SWBNO MS4, which directs flows into Lake Pontchartrain or the Mississippi River, is a

“discharge of pollutant(s)” within the meaning of 40 C.F.R. § 401.11(h) and 40 C.F.R. §

412.2(a), as used by the effluent limitations applicable to large horse CAFOs at 40 C.F.R. §

412.13, and a “discharge” within the meaning of the LPDES permit program, the conditions of

which are incorporated into the Permit, as used in the Effluent Limitations and Monitoring

Requirements section of the Permit.




                                                22
              Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 23 of 34




       B. Discharges in Violation of the Permit

           (1) Wet Weather Discharges

                On November 21, 2013, the EPA, the LDEQ, and the SWBNO inspected the

Facility. Based on the EPA inspectors’ observations and a review of records by the EPA during

and after the November 2013 inspection, the EPA determined that the Facility was discharging

pollutants into the SWBNO MS4 during several rain events that did not qualify as 25-year, 24-

hour precipitation events, in violation of the Permit, and notified Churchill Downs of this

conclusion.

                On December 3, 2013, the EPA issued a Cease and Desist Order to Churchill

Downs requiring it to: (a) immediately cease and desist all discharges of pollutants to waters of

the United States resulting from inoperable lift pumps at Outfalls 001 and 002; (b) devise a plan

to address the unauthorized discharges of process wastewater to the SWBNO MS4 during

rainfall events of less than 10 inches in 24 hours; and (3) submit such a plan to the EPA and the

LDEQ for review and approval.

                The EPA met with Churchill Downs several times, including in January and April

2014 and February 2015, with respect to the Cease and Desist Order and the company’s

response. Churchill Downs admitted during these meetings that the Facility can contain and

direct flow from the Production Area into the SWBNO Sanitary Sewer within the existing

wastewater infrastructure at the Facility only during wet weather events of about 0.5 inches of

rainfall, or less, in a 24-hour period and that rainfall events exceeding this amount result in

overflow into the SWBNO MS4.

                Wet-weather discharges to the SWBNO MS4 from the Facility during rain events

that do not qualify as 25-year, 24-hour precipitation events, in violation of the Permit, have



                                                 23
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 24 of 34




occurred since the effective date of the Permit (February 1, 2012) through the present and will

continue to occur.

               From February 1, 2012 through August 15, 2018, there were at least 141 rain

events at the Facility exceeding 1 inch, but not exceeding 10 inches, of rain in a 24-hour period,

during which wet-weather discharges to the SWBNO MS4 necessarily occurred, and 114 such

events exceeding 0.5 inches of rain, but not reaching 1 inch of rain, in a 24-hour period, during

which such discharges likely occurred.

               Churchill Downs’ own summaries of discharges included in annual reports

submitted since the effective date of the Permit for the years 2012, 2013, 2014, 2015, 2016, and

2017 indicate that design limitations at the Facility likely resulted in discharges of process

wastewater from the three outfall locations into the SWBNO MS4 during each rain event that

exceeded 0.48 inches.

               In addition, on January 26 and 27, 2016, the EPA, the LDEQ, and the SWBNO

inspected the Facility. During this inspection, the inspectors were informed by Churchill Downs

that a rain event during the late afternoon and night of January 16th would have resulted in wet

weather discharges to the SWBNO MS4, in violation of the Permit.

           (2) Dry Weather Discharges

                During the November 2013 inspection, inspectors observed and documented an

ongoing dry weather discharge of process wastewater into the SWBNO MS4. The discharge

resulted when process wastewater from Outfall 002, configured as alleged in Paragraph 78,

exited the Belfort Street SSMH and flowed into the SWBNO MS4 as a result of an inoperable

pump. The inspectors also observed and documented washing machine water draining from

approximately six washing machines at the Facility to the ground in the production area, from



                                                 24
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 25 of 34




where the washing machine water flowed to Outfall 002 and, as a result of the inoperable pump,

discharged into the SWBNO MS4, in violation of the Permit.

               From October 27 through November 17, 2014, the SWBNO inspected and

investigated the Facility and observed and documented dry weather discharges of process

wastewater, including horse wash water, at Outfall 002, configured as alleged in Paragraph 78,

into the Florida Canal. The SWBNO concluded that the Facility had removed a pump that had

been previously observed at Outfall 002 and used to pump process wastewater to the SWBNO

Sanitary Sewer at Outfall 002. The SWNBNO additionally concluded that the Facility was

operating a different pump – the 35-horsepower storm water pump – to actively direct flow from

Outfall 002 to the SWBNO MS4. Removal of the pump that previously directed process

wastewater flow to the SWBNO Sanitary Sewer and use of another pump to direct flow into the

SWBNO MS4 resulted in discharges of the process wastewater in violation of the Permit.

               On January 13, 2015, the EPA, the LDEQ and the SWBNO inspected the facility

again and observed and documented ongoing dry weather discharges of process wastewater at

Outfalls 002 and 003. At Outfall 002, configured as alleged in Paragraph 78, inspectors

observed that a plug at the Belfort Street SSMH had been removed, because of a recent rainfall

event and ongoing water leak into the Belfort Street SSMH. Inspectors also observed that a

pump at the Belfort Street SSMH was dislodged and not operable, so wastewater flows,

including observed incoming flows of horse wash rack water and flows from the Outfall 002 wet

well, were not being directed to the SWBNO Sanitary Sewer and instead flowed to the SWBNO

MS4, resulting in a discharge in violation of the Permit. At Outfall 003, inspectors observed that

the pump was switched off and non-operational, which prevented flow from entering the




                                                25
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 26 of 34




SWBNO Sanitary Sewer and instead directed flow to the SWBNO MS4 resulting in a discharge

in violation of the Permit.

                On December 22, 2017, Churchill Downs reported to the LDEQ a discharge of

process wastewater (horse wash water), described as less than 500 gallons, to a previously

unknown and unpermitted outfall at the Facility and then to the SWBNO MS4, in violation of the

Permit.

                (3) Nutrient Management Plan Violations

                During the November 2013 inspection, inspectors observed and documented the

following violations of the Facility’s Original NMP: approximately six washing machines that

were not hooked up to direct wastewater to the SWBNO Sanitary Sewer; undersized pumps at

the outfalls that were not designed to store and direct all of the Facility’s wastewater to the

SWBNO Sanitary Sewer; horse wash racks set up outside the barns with horse wash water

flowing through the production area and commingling with storm water, rather than being routed

to the SWBNO Sanitary Sewer; and bedding stored openly on the ground instead of in dumpsters

for disposal.

                During the January 2015 inspection, inspectors observed and documented the

following violations of the Facility’s NMP: undersized or improperly operated pumps that were

not designed or used to store and direct all of the Facility’s wastewater to the SWBNO Sanitary

Sewer; horse wash racks set up outside the barns with horse wash water flowing through the

Production Area with each use, where it would route to outfalls and commingle with storm

water; manure and bedding present on the ground and accumulating around drains at one or more

outfalls, including manure that had been hosed down from pavement into the storm drain;

dumpsters that were filled beyond capacity and overflowing with manure and bedding spillage



                                                 26
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 27 of 34




present around and underneath the dumpsters; dumpsters with open lids; and storm water that

was not diverted from entering the Production Area.

               During the January 2016 inspection, inspectors observed and documented the

following violations of the Facility’s NMP: horse wash racks set up for horse washing outside of

the barns with horse wash water flowing through the Production Area with each use, where it

could commingle with storm water; manure present on the ground and accumulating around the

drains at one or more outfalls; and storm water that was not diverted from entering the

Production Area.

               On December 12, 2016, the SWBNO inspected the Facility. During the

December 2016 inspection, inspectors observed and documented the following violations of the

Facility’s NMP: manure, bedding and sand present on the ground and accumulating around

drains at one or more outfalls; horse wash racks set up outside the barns with horse wash water

flowing through the Production Area with each use, where it would route to outfalls and

commingle with storm water, rather than being routed to the SWBNO Sanitary Sewer; waste

materials containing manure and bedding accumulating in areas other than in dumpsters; and the

use of water to wash down manure, bedding, and sand in the Production Area to direct the

process wastewater to outfalls.

               On January 15, 2017, the SWBNO inspected the Facility. During the January

2017 inspection, inspectors observed and documented the following violations of the Facility’s

NMP: dumpsters with manure and bedding spillage present around and underneath the

dumpsters, and leaking dumpsters; manure and bedding present on the ground and accumulating

around the outside of the barns and at drains at one or more outfalls; and waste materials

containing manure and bedding accumulating in areas other than in dumpsters.



                                                27
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 28 of 34




               On February 8, 2018, the SWBNO inspected the Facility. During the February

2018 inspection, inspectors observed and documented the following violations of the Facility’s

NMP: manure and bedding present on the ground and accumulating around the outside of the

barns and at drains routing to one or more outfalls; and washing machines that were not hooked

up to direct wastewater to the SWBNO Sanitary Sewer.

               The violations of the Facility’s NMP that the EPA, the LDEQ and/or the

SWBNO observed and documented during the inspections described above violate the CWA

because they demonstrate the Facility’s failure to comply with the Permit, including the

requirement that they implement an NMP with BMPs that: (a) ensure adequate storage and

disposal of manure, bedding, and process wastewater, including procedures to ensure proper

operation and maintenance of the storage facilities; (b) divert clean water, as appropriate, from

the Production Area; and (c) use specific conservation practices to control runoff of pollutants to

waters of the United States.

               Subject to a reasonable opportunity for further investigation and discovery, the

wet weather and dry weather discharges described above resulted, at least in part, from Churchill

Downs’ failure on numerous occasions to fully implement its NMP as required by the terms of

the Permit, including Churchill Downs’ failure to: (a) ensure adequate storage and disposal of

manure, bedding, and process wastewater to assure there is no contact with storm water runoff;

(b) operate and maintain all wastewater interceptors to assure that process wastewater is routed

to the City of New Orleans publicly owned treatment works; and (c) utilize all BMPs at the

Facility necessary to segregate waste from storm water.




                                                28
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 29 of 34




        C. Deficient DMRs and Annual Reports

                Churchill Downs submitted three DMRs to the LDEQ after the due date for such

reports as follows: (a) A DMR for the first quarter of 2012 submitted on May 11, 2012, rather

than by the due date of April 28, 2012 (13 days late); (b) A DMR for the fourth quarter of 2013

submitted on February 22, 2013, rather than by the due date of January 28, 2013 (25 days late);

and (c) A DMR for the second quarter of 2013 submitted on August 22, 2013, rather than by the

due date of July 28, 2013 (25 days late).

                Since February 2012, four of Churchill Downs’ quarterly reports failed to include

any monitoring and reporting data for fecal coliform: specifically, the quarterly reports submitted

for the first quarter of 2012, and the first, third, and fourth quarters of 2013.

                Churchill Downs’ annual reports submitted pursuant to the Permit for the years

2012, 2013, 2014, 2015, 2016, and 2017 consistently report only the following statement for the

“summary of discharges” section of the reports: “It is expected that precipitation events

exceeding 0.48” at the facility resulted in discharge(s) to the [SWBNO MS4] from the three

identified outfall locations during [the subject year] due to limitations in the current collection

and drainage system.”

                Churchill Downs’ annual reports submitted pursuant to the Permit since 2012

have failed to provide, as required by the Permit and LAC 33:1X.2703.E.4(f), a summary of all

manure, litter, and process wastewater discharges from the Production Area that occurred in the

previous 12 months, including date, time, and approximate volume.

                                  FIRST CLAIM FOR RELIEF
        Civil Penalties and Injunctive Relief for Discharges in Violation of the Permit
                Paragraphs 1 through 104 are re-alleged and incorporated herein by reference.




                                                  29
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 30 of 34




               In violation of the Permit, on numerous occasions, including during rain events of

greater than 1 inch (at a minimum) and less than 10 inches, and during dry weather, Churchill

Downs discharged pollutants through Outfalls 001, 002 and 003, including, inter alia, process

wastewater, into the SWBNO MS4 and thence to Waters of the State or waters of the United

States, including Lake Pontchartrain, the Mississippi River and the Gulf of Mexico, and will

continue to do so unless enjoined by the Court.

               As a result of each violation of the terms and conditions of the Permit, Churchill

Downs is subject to civil penalties to the United States, pursuant to Section 309(d) of the Clean

Water Act, 33 U.S.C. § 1319(d,) as described above in Paragraph 68,

               Because Churchill Downs continues to violate the Permit, Churchill Downs is

liable for injunctive relief to the United States pursuant to Section 309(b) of the Act, 33 U.S.C. §

1319(b).

                                SECOND CLAIM FOR RELIEF
    Civil Penalties and Injunctive Relief for Failure to Comply with Permit Conditions
                          Relating to Nutrient Management Plan
               Paragraphs 1 through 104 are re-alleged and incorporated herein by reference.

               In violation of the Permit, on numerous occasions, Churchill Downs failed to

comply with the NMP requirements of the Permit to: (a) ensure adequate storage and disposal of

manure, bedding, and process wastewater to assure there is no contact with storm water runoff;

(b) operate and maintain all wastewater interceptors to assure that process wastewater is routed

to the City of New Orleans publicly owned treatment works; and (c) utilize all BMPs at the

Facility necessary to segregate waste from storm water; and will continue to do so unless

enjoined by the Court.




                                                  30
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 31 of 34




               As a result of each violation of the terms and conditions of the Permit, Churchill

Downs is subject to civil penalties to the United States, pursuant to Section 309(d) of the Clean

Water Act, 33 U.S.C. § 1319(d,) as described above in Paragraph 68.

               Because Churchill Downs continues to violate the NMP requirements of the

Permit, Churchill Downs is liable for injunctive relief to the United States pursuant to Section

309(b) of the Act, 33 U.S.C. § 1319(b).

                                 THIRD CLAIM FOR RELIEF
    Civil Penalties and Injunctive Relief for Failure to Comply with Permit Conditions
                        Relating to the Timely Submission of DMRs

               Paragraphs 1 through 104 are re-alleged and incorporated herein by reference.

               In violation of the Permit, on at least three occasions, for a total of 63 days late,

Churchill Downs failed to submit a quarterly DMR for each Outfall by the required deadlines of

April 28 for monitoring in the months of January, February, and March, July 28 for monitoring

in the months of April, May, and June, and January 28th, for monitoring in the months of

October, November, and December, and may continue to do so unless enjoined by the Court.

               As a result of each violation of the terms and conditions of the Permit, Churchill

Downs is subject to civil penalties to the United States, pursuant to Section 309(d) of the Clean

Water Act, 33 U.S.C. § 1319(d,) as described above in Paragraph 68.

               Because Churchill Downs failed to submit DMRs by the deadlines required by the

Permit and may do so again in the future, Churchill Downs is liable for injunctive relief to the

United States pursuant to Section 309(b) of the Act, 33 U.S.C. § 1319(b).

                               FOURTH CLAIM FOR RELIEF
    Civil Penalties and Injunctive Relief for Failure to Comply with Permit Conditions
                  Relating to the Reporting Discharges in Annual Reports

               Paragraphs 1 through 104 are re-alleged and incorporated herein by reference.


                                                 31
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 32 of 34




               In violation of the Permit, Churchill Downs failed to submit annual reports to the

LDEQ containing the information described in LAC 33:1X.2703.E.4, including “a summary of

all manure, litter, and process wastewater discharges from the production area that have occurred

in the previous 12 months, including date, time, and approximate volume.”

               As a result of each violation of the terms and conditions of the Permit, Churchill

Downs is subject to civil penalties to the United States, pursuant to Section 309(d) of the Clean

Water Act, 33 U.S.C. § 1319(d,) as described above in Paragraph 68.

               Because Churchill Downs failed to submit annual reports complying with the

Permit and may do so again in the future, Churchill Downs is liable for injunctive relief to the

United States pursuant to Section 309(b) of the Act, 33 U.S.C. § 1319(b).

                                 FIFTH CLAIM FOR RELIEF
    Civil Penalties and Injunctive Relief for Failure to Comply with Permit Conditions
               Relating to Monitoring and Reporting Data for all Pollutants

               Paragraphs 1 through 104 are re-alleged and incorporated herein by reference.

               In violation of the Permit, on at least four occasions, Churchill Downs’ quarterly

reports failed to include any monitoring and reporting data for fecal coliform.

               As a result of each violation of the terms and conditions of the Permit, Churchill

Downs is subject to civil penalties to the United States, pursuant to Section 309(d) of the Clean

Water Act, 33 U.S.C. § 1319(d,) as described above in Paragraph 68.

               Because Churchill Downs failed to report monitoring data for fecal coliform and

may do so in the future, Churchill Downs is liable for injunctive relief to the United States

pursuant to Section 309(b) of the Act, 33 U.S.C. § 1319(b).

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests that this Court:


                                                32
            Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 33 of 34




       A.      Enter judgment that Churchill Downs is liable to the United States for civil

penalties pursuant to Section 309(d) of the Clean Water Act, 33 U.S.C. § 1319(d), and assess

civil penalties of up to $37,500 per day for each violation through November 2, 2015, and up to

$54,833 per day for each violation that occurred on or after November 2, 2015.

       B.      Enter judgment that Churchill Downs is liable to the United States for all

appropriate injunctive relief, including ordering Churchill Downs to develop and implement

appropriate best management practices, eliminate facility design constraints that are facilitating

ongoing wet-weather discharges, and implement other CAFO waste management plans to cease

future unauthorized discharges and immediately comply with all applicable federal CAFO

regulations and requirements of the Act, pursuant to Section 309(b) of the Clean Water Act, 33

U.S.C. § 1319(b);

       C.      Award the United States its costs in this action; and

       D.      Grant the United States such other relief as the Court deems appropriate.




                                      JEFFREY BOSSERT CLARK
                                      Assistant Attorney General
                                      Environment and Natural Resources Division
                                      United States Department of Justice

                                       NICOLE            Digitally signed by NICOLE
                                                         VEILLEUX

                                       VEILLEUX          Date: 2020.09.18 11:23:27
                                                         -04'00'
                                      ___________________________________
                                      NICOLE VEILLEUX
                                      Senior Counsel
                                      Phone: (202) 532-3348
                                      Email: nicole.veilleux@usdoj.gov
                                      ASIA A. MCNEIL-WOMACK (Ga Bar # 821002)
                                      Trial Attorney
                                      Phone: (202) 305-0544
                                      Email: asia.mcneil-womack@usdoj.gov
                                      Environmental Enforcement Section
                                      Environment and Natural Resources Division

                                                33
          Case 2:20-cv-02637 Document 1 Filed 09/29/20 Page 34 of 34




                                  U.S. Department of Justice
                                  Washington, DC 20044-7611


                                  PETER G. STRASSER
                                  UNITED STATES ATTORNEY

                                  s/ Peter M. Mansfield
                                  PETER M. MANSFIELD (#28671)
                                  Assistant United States Attorney
                                  Chief, Civil Division
                                  650 Poydras Street, Suite 1600
                                  New Orleans, Louisiana 70130
                                  Telephone: (504) 680-3047
                                  Email: peter.mansfield@usdoj.gov

OF COUNSEL:
ELLEN CHANG-VAUGHN
Associate Regional Counsel
U.S. Environmental Protection Agency
Region 6
1445 Ross Avenue, Suite 1200
Dallas, Texas 75202-2733

ROBYN HANSON EMESON
Senior Assistant Regional Counsel
U.S. Environmental Protection Agency
Region 8
Office of Regional Counsel
1595 Wynkoop Street
Denver, CO 80902




                                          34
                                         Case 2:20-cv-02637 Document 1-1 Filed 09/29/20 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    CHURCHILL DOWNS LOUISIANA HORSERACING COMPANY, LLC
                                                                                                            d/b/a FAIR GROUNDS RACE COURSE AND SLOTS
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Orleans Parish
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Nicole Veilleux, Senior Counsel, Ph: (202) 532-3348, Asia A.                                                Todd S. Mikolop, Hunton Andrews Kurth LLP, 2200 Pennsylvania
McNeil-Womack, Trial Attorney, Ph: (202) 305-0544, United States Dept.                                      Ave., NW, Washington, DC 20037, Ph: (202) 778-2249
of Justice, ENRD, EES, P.O. Box 7611, Washington, D.C. 20044-7611

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Clean Water Act, 42 U.S.C. §§ 1319, 1342
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for civil penalties & injuntive relief, 42 U.S.C. § 1319, for violations of permit issued under 42 U.S.C. § 1342
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/11/2020                                                                /s Nicole Veilleux
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
